140 Ga. App. 492 (1976)
231 S.E.2d 493
SMITH
v.
THE STATE.
52985.
Court of Appeals of Georgia.
Submitted October 13, 1976.
Decided November 18, 1976.
David G. Kopp, for appellant.
Joseph H. Briley, District Attorney, Charles D. Newberry, Assistant District Attorney, for appellee.
QUILLIAN, Judge.
The appellant's motion for new trial was denied by an order entered on March 30, 1976. His notice of appeal was filed on April 30, 1976. Held:
"A notice of appeal must be filed within thirty days after entry of the appealable judgment or within thirty days after the entry of an order disposing of a motion for new trial. Code Ann. § 6-803 (a). The time for filing such notice may be extended once by the court for an additional thirty days. Code Ann. § 6-804." Neal v. State, 232 Ga. 96 (205 SE2d 284). Here no extension was obtained. The timely filing of a notice of appeal in accordance with the statutory requirement is essential to confer jurisdiction upon an appellate court. Jordan v. Caldwell, 229 Ga. 343, 344 (191 SE2d 530); Pittman v. State, 229 Ga. 656, 657 (193 SE2d 820). "A person convicted of a crime in a trial court in this state is not entitled to have his conviction reviewed as a matter of right by an appellate court. He must pursue applicable statutory requirements." State v. Denson, 236 Ga. 239, 240 (223 SE2d 640). Accord, Brown v. State, 236 Ga. 333, 334 (223 SE2d 642). The appellant here failed to comply with the necessary jurisdictional requirements.
Appeal dismissed. Marshall and McMurray, JJ., concur.